DETAILED ACTION
	Acknowledgment and entry of the Amendment submitted on 5/3/22 is made.  	Claims 81-88 are currently pending.
	Applicants arguments are rendered moot pursuant to amendment to the claims and the new grounds of rejection which was necessitated by the claim amendments.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 81-88 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cook et al (WO 2015/095241) in light of Wolin et al (Int J Syst Evol Microbiol March 2008; 58:742-744), https://www.ncbi.nlm.nih.gov/Taxonomy/Browser/wwwtax.cgi?mode=Info&id=478749 and https://lpsn.dsmz.de/species/bryantella-formatexigens).
	Cook et al teaches bacterial preparations for treating, preventing or reducing in severity an allergy disorder, skin allergy, hypersensitivity disorder, etc.  See paragraph [0010].  Cook teaches the use of one or more of many of the same bacteria recited in the instant claims.  See paragraph [0052]-[0062].  As per instant claim 81, Cook et al teach a pharmaceutical composition comprising a bacterium and a pharmaceutically acceptable carrier (para [0128]), wherein the bacteria comprise a biologically pure culture of a strain from species Marvinbyrantia formatexigens, e.g., para [0052]-0053] teach the use of Bryantella formatexigens which is the former name for the current identical bacteria refered to as to Marvinbyrantia formatexigens.  Bryantella formatexigens was renamed to Marvinbyrantia formatexigens.  The hyperlinks and Wolin et al are cited to demonstrate this. https://www.ncbi.nlm.nih.gov/Taxonomy/Browser/wwwtax.cgi?mode=Info&id=478749 and 
https://lpsn.dsmz.de/species/bryantella-formatexigens;  Wolin MJ et al Proposal to replace the illegitimate genus name Bryantella Wolin et al. 2004VP with the genus name Marvinbryantia gen. nov. and to replace the illegitimate combination Bryantella formatexigens Wolin et al. 2004VP with Marvinbryantia formatexigens comb. nov. Int J Syst Evol Microbiol 2008; 58:742-744).  
	Cook teaches the pharmaceutical composition, further comprising species: Faecalibacterium prausnitzii, Subdoligranulum variabile, Anaerostipes caccae, Marvinbryantia formatexigens, Clostridium scindens (para [0011]), Ruminococcus
Bromii and Acidaminococcus intestine (para. [0061]).  
	See paragraphs [0052]-[0054] of Cook:
[0052] In some embodiments, the composition comprises or consists essentially of species selected from the group consisting of Akkermansia muciniphila, Alistipes putredinis, Alistipes shahii, Alkaliphilus metalliredigenes, Alkaliphilus oremlandii, Anaerococcus hydrogenalis, Anaerofustis stercorihominis, Anaerotruncus colihominis, Bacillus alcalophilus, Bacillus cereus, Bacillus circulans, Bacteroides cellulosilyticus, Bacteroides coprocola, Bacteroides coprophilus, Bacteroides dorei, Bacteroides fmegoldii, Bacteroides intestinalis, Bacteroides pectinophilus, Bacteroides plebeius, Bacteroides xylanisolvens, Bifidobacterium catenulatum, Bifidobacterium pseudocatenulatum, Bilophila wadsworthia, Blautia hansenii, Blautia hydrogenotrophica, Blautia luti, Blautia wexlerae, Bryantella formatexigens, Butyrivibrio fibrisolvens, Campylobacter concisus, Campylobacter curvus, Catenibacterium mitsuokai, Clostridium asparagiforme, Clostridium bartlettii, Clostridium bolteae, Clostridium citroniae, Clostridium hathewayi, Clostridium hiranonis, Clostridium hylemonae, Clostridium lavalense, Clostridium methylpentosum, Clostridium nexile, Clostridium orbiscindens, Clostridium saccharolyticum, Clostridium sticklandii, Dorea formicigenerans, Dorea longicatena, Eubacterium dolichum, Eubacterium yurii, Filifactor alocis, Finegoldia magna, Flavonifractor plautii, Holdemania filiformis, Lactobacillus amylolyticus, Lactobacillus gasseri, Lactobacillus johnsonii, Lactobacillus salivarius, Odoribacter laneus, Odoribacter splanchnicus, Oxalobacter formigenes, Parabacteroides johnsonii, Parabacteroides merdae, Parasutterella excrementihominis, Parvimonas micra, Peptostreptococcus anaerobius, Peptostreptococcus stomatis, Prevotella copri, Prevotella oralis, Prevotella salivae, Pseudoflavonifractor capillosus, Roseburia inulinivorans, Ruminococcus gnavus, Shigella flexneri, Staphylococcus aureus, Streptococcus anginosus, Streptococcus salivarius, Streptococcus thermophilus, Subdoligranulum variabile, Sutterella wadsworthensis, and Veillonella parvula.
[0053] In some embodiments, the composition comprises or consists essentially of species selected from the group consisting of Acidaminococcus intestinalis, Adlercreutzia equolifaciens, Akkermansia muciniphila, Alistipes putredinis, Alistipes shahii, Alkaliphilus metalliredigenes, Alkaliphilus oremlandii, Anaerococcus hydrogenalis, Anaerofustis stercorihominis, Anaerostipes caccae, Anaerotruncus colihominis, Bacillus alcalophilus, Bacillus cereus, Bacillus circulans, Bacteroides caccae, Bacteroides cellulosilyticus, Bacteroides coprocola, Bacteroides coprophilus, Bacteroides dorei, Bacteroides eggerthii, Bacteroides fmegoldii, Bacteroides fragilis, Bacteroides intestinalis, Bacteroides ovatus, Bacteroides pectinophilus, Bacteroides plebeius, Bacteroides stercoris, Bacteroides thetaiotaomicron, Bacteroides uniformis, Bacteroides vulgatus, Bacteroides xylanisolvens, Barnesiella intestinihominis, Bifidobacterium adolescentis, Bifidobacterium catenulatum, Bifidobacterium longum, Bifidobacterium pseudocatenulatum, Bilophila wadsworthia, Blautia hansenii, Blautia hydrogenotrophica, Blautia luti, Blautia producta, Blautia wexlerae, Bryantella formatexigens, Butyrivibrio crossotus, Butyrivibrio fibrisolvens, Campylobacter concisus, Campylobacter curvus, Catenibacterium mitsuokai, Clostridium asparagiforme, Clostridium bartlettii, Clostridium bifermentans, Clostridium bolteae, Clostridium celatum, Clostridium citroniae, Clostridium clostridioforme, Clostridium hathewayi, Clostridium hiranonis, Clostridium hylemonae, Clostridium indolis, Clostridium innocuum, Clostridium lavalense, Clostridium leptum, Clostridium methylpentosum, Clostridium nexile, Clostridium orbiscindens, Clostridium perfringens, Clostridium ramosum, Clostridium saccharolyticum, Clostridium scindens, Clostridium sordellii, Clostridium sp, Clostridium spiroforme, Clostridium sporogenes, Clostridium sticklandii, Clostridium symbiosum, Clostridium tetani, Collinsella aerofaciens, Coprococcus catus, Coprococcus comes, Coprococcus eutactus, Desulfovibrio piger, Dorea formicigenerans, Dorea longicatena, Enterococcus durans, Enterococcus faecalis, Enterococcus faecium, Enterococcus hirae, Escherichia coli, Eubacterium biforme, Eubacterium cylindroides, Eubacterium dolichum, Eubacterium eligens, Eubacterium hadrum, Eubacterium hallii, Eubacterium limosum, Eubacterium rectale, Eubacterium siraeum, Eubacterium ventriosum, Eubacterium yurii, Faecalibacterium prausnitzii, Filifactor alocis, Finegoldia magna, Flavonifractor plautii, Holdemania filiformis, Lactobacillus amylolyticus, Lactobacillus casei, Lactobacillus gasseri, Lactobacillus johnsonii, Lactobacillus paracasei, Lactobacillus reuteri, Lactobacillus salivarius, Odoribacter laneus, Odoribacter splanchnicus, Oxalobacter formigenes, Parabacteroides distasonis, Parabacteroides johnsonii, Parabacteroides merdae, Parasutterella excrementihominis, Parvimonas micra, Peptostreptococcus anaerobius, Peptostreptococcus stomatis, Prevotella copri, Prevotella oralis, Prevotella salivae, Pseudof avonifractor capillosus, Roseburia faecis, Roseburia intestinalis, Roseburia inulinivorans, Ruminococcus bromii, Ruminococcus gnavus, Ruminococcus lactaris, Ruminococcus obeum, Ruminococcus torques, Shigella flexneri, Staphylococcus aureus, Staphylococcus pasteuri, Staphylococcus warneri,Streptococcus anginosus, Streptococcus mitis, Streptococcus salivarius, Streptococcus thermophilus, Subdoligranulum variabile, Sutterella wadsworthensis, and VeiUonella parvula.
[0054] In some embodiments, the composition comprises or consists essentially of species selected from the group consisting of Acidaminococcus intestinalis, Adlercreutzia equolifaciens, Anaerostipes caccae, Bacteroides ovatus, Bacteroides thetaiotaomicron, Bacteroides vulgatus, Bamesiella intestinihominis, Bifidobacterium adolescentis, Bifidobacterium longum, Blautia producta, Clostridium bifermentans, Clostridium indolis, Clostridium innocuum, Clostridium ramosum, Collinsella aerofaciens, Dorea longicatena, Enterococcus durans, Enterococcus faecalis, Enterococcus faecium, Enterococcus hirae, Escherichia coli, Eubacterium eligens, Eubacterium limosum, Eubacterium rectale, Eubacterium ventriosum, Faecalibacterium prausnitzii, Lactobacillus casei, Lactobacillus paracasei, Lactobacillus reuteri, Parabacteroides distasonis, Roseburia faecis, Roseburia intestinalis, Ruminococcus torques, Staphylococcus pasteuri, Staphylococcus warneri, and Streptococcus mitis.

The Examples in Cook teach that the bacteria may be used to treat food allergen hypersensitivity by oral administration of the bacterial compositions, including humans. Paragraph [0087] teaches their use in infant diets, infant cereals, infant formula and other infant food products. Cook also teaches preventing/treating a chronic asthma inflammatory condition in a subject. With respect to claim 88, in Example 3, paragraph [00106], Cook teaches the use of in vivo assays to establish protective effect of the bacterial compositions from food allergy.  The bacterial compositions would include any of the ones recited in the Cook specification.
Status of Claims:	
	No claims are presently allowed.  Claim 81 allows for the composition to comprise one or more of the recited bacterial strains from the Markush group; therefore, it may contain Marvinbryantia formatexigens without the  Megamonas strains.  As set forth above, Cook et al teach the use of Marvinbryantia formatexigens.  However, the Cook reference does not recite the use of Megamonas funiformis or Megamaonas hypermegale, alone or in any combination, anywhere in its disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        7/19/22